DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/11/2021 has been fully considered. Claims 1-28 are cancelled, claims 49-59 are withdrawn and claims 39-61 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40, 42 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bray (US 2011/0049865).

Regarding claim 39, Bray disclose a security document (Abstract), wherein the security document comprises a banknote (paragraph [0001]), wherein the security document comprises a substrate (paragraph [0046]), a security feature comprising a design (paragraphs [0039] and [0040]), wherein the design comprises a black tactile image of a square screen printed on top of a yellow lithographically printed background (paragraph [0039]) and wherein the security feature can be printed by intaglio, screen printing, lithography, letterpress, flexographic printing and gravure printing (paragraph [0017]).
The design comprising a black tactile image of a square screen printed on top of a yellow lithographically printed background reads on the claimed plurality of layers comprising at least two indicia layers overlapping and in contact with each other.
Since the inks of the black tactile image and the yellow lithographically printed background have different color and shape in regard to design, it is clear that the inks would inherently have a Relative Energy Difference of less than or equal to 0.5, and Hansen Solubility Parameters of δd between 17 and 19, δp between 9 and 11 and δh between 5 and 7.

Regarding claim 40, since the inks of the black tactile image and the yellow lithographically printed background have different color and shape in regard to design, it is clear that the inks would inherently have a δh having a difference of less than 3.5 to any other ink of said layers.

Regarding claim 42, Bray discloses the security document comprising the tactile image comprising protruding particles of polymeric particles/beads achieving a tactile effect of a sandpaper type feel (paragraphs [0016], [0018], [0029] and [0032]).

Regarding claim 60, Bray disclose a security document (Abstract), wherein the security document comprises a banknote (paragraph [0001]), wherein the security document comprises a substrate (paragraph [0046]), a security feature comprising a design (paragraphs [0039] and [0040]), wherein the design comprises a black tactile image of a square screen printed on top of a yellow lithographically printed background (paragraph [0039]) and wherein the security feature can be printed by intaglio, screen printing, lithography, letterpress, flexographic printing and gravure printing (paragraph [0017]).
The design comprising a black tactile image of a square screen printed on top of a yellow lithographically printed background reads on the claimed plurality of layers comprising at least two indicia layers overlapping and in contact with each other.
Since the inks of the black tactile image and the yellow lithographically printed background have different color and shape in regard to design, it is clear that the inks would inherently have a Relative Energy Difference of less than or equal to 0.3, and Hansen Solubility Parameters of δd between 17 and 19, δp between 9 and 11 and δh between 5 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-47 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 2011/0049865).

Regarding claim 43, Bray discloses the security document comprising the design being colored or colorless (paragraph [0039]), the tactile image having protruding particles of polymeric particles/beads achieving a tactile effect of a sandpaper type feel (paragraphs [0016], [0018], [0029] and [0032]) and the particles being translucent.
Paragraph [0039] discloses the colored or colorless as suitable alternative for the design.
Given the equivalence and interchangeability of colored and colorless for the tactile image, it would have been obvious to substitute the black tactile image for a colorless tactile image in order to provide a desired appearance for the design.

Regarding claim 44, Bray discloses the security document comprising the design being colored or colorless (paragraph [0039]), the tactile image having protruding particles of polymeric particles/beads achieving a tactile effect of a sandpaper type feel (paragraphs [0016], [0018], [0029] and [0032]) and the particles being translucent.
The particles of polymeric particles/beads reads on the claimed tactile particles.

Regarding claim 45, Bray discloses the security document comprising the particles having an average particle size of greater than 5 µm (paragraph [0025]).
The average particle size of the particles overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired tactile effect for the tactile image. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 46, Bray discloses the security document comprising the particles present in the ink in an amount from 5 to 50 wt% (paragraph [0029]).
The amount of the particles in the ink overlap the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired tactile effect for the tactile image. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 47, Bray discloses a security document comprising the protrusions of the particles varying in height (Fig. 1).
The larger protrusion of the particles in Fig. 1 reads on the claimed second thickness in second regions providing enhanced tactility and the smaller protrusion of the particles in Fig. 1 reads on the claimed first thickness in first regions. 

Regarding claim 61, Bray discloses the security document comprising the particles present in the ink in an amount from 5 to 50 wt% (paragraph [0029]).
The amount of the particles in the ink overlap the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired tactile effect for the tactile image. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 2011/0049865) in further view of Degott et al (WO 2013/139636).

Bray is relied upon as described above.

Regarding claim 41, Marchant and Bray do not appear to explicitly disclose the security document comprising the inks being partially coalesced.

However, Degott discloses a intaglio printed security element (Abstract) comprising intaglio ink being partially or completely cured (pgs. 16-17).
Pgs. 16-17 of Degott discloses partial curing and complete curing as suitable alternatives for the intaglio ink.

Given the equivalence and interchangeability of complete curing, which is disclosed by Bray, and the partial curing as taught by Degott set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Bray and Degott before him or her, to use the technique of partial curing for the ink layers of Bray.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 2011/0049865) in view of Hampden-Smith et al (US 2007/0190298).

Bray is relied upon as described above.

Regarding claim 48, Bray does not appear to explicitly disclose the security document comprising the paper-feel layer including conductive particles.

However, Hampden-Smith discloses a security feature comprising ink comprising metallic particles and exhibiting a conductivity authentication feature (paragraphs [0021] and [0022]).

It would have been obvious to one of ordinary skill in the art having the teachings of Bray and Hampden-Smith before him or her, to modify the security document of Bray to include the metallic particles of Hampden-Smith in the tactile image of Bray because having the required metallic particles provides a conductivity authentication feature (paragraph [0022] of Hampden-Smith).
Response to Arguments
Applicant’s arguments, see page 7, filed 2/4/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see pages 7-9, filed 2/4/2022, with respect to the rejection(s) of claims 39-41 and 60 under 102(a)(1) by Marchant have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 102(a)(1) by Bray is made for claims 39-40, 42 and 60.

Applicants argue that the metal layer of Marchant  is not an indicia layer.

The Examiner agrees and notes that  the metal layer is not an indicia layer and therefore the previous rejections have been withdrawn.
However, a new ground a new ground of rejection under 102(a)(1) by Bray is made for claims 39-40, 42 and 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785